DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
The Examiner has noted Applicant’s claiming priority as continuation of U.S. Application 16/589,363.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-25 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-25 are directed to a method, which is a process. Therefore, claims 1-9 and 11-25 are directed to one of the four statutory categories of invention. 

Step 2A (Prong 1):
Claim 1 sets forth the following limitations reciting the abstract idea of aggregating and selling products from a plurality of merchants on a single platform:
receiving current information representing units of inventory of one or more identified products available at two or more competitor merchants and corresponding prices of the products;
updating a database based on the received information;
aggregating from the database a body of information representing a marketplace for units of one or more identified products, the units of a given product being available at two or more of the competitor merchants at different prices; and 
sending the body of information representing the marketplace fir presentation as an online marketplace on a site;
enabling a customer to engage in a purchase transaction for any of the units of the product from any of the two or more competitor merchants without leaving the site.

The recited limitations above set forth the process for aggregating and selling products from a plurality of merchants on a single platform. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 1 does recite additional elements, such as:
a communications network;
a central server;
a database;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While claim 1 recites a method, claim 1 does not recite what structure or machinery performs the steps of the claims. Referring to Figure 3 of the Applicant’s specification, the platform consists of various servers and processors to perform the steps of the instant claims. There is very little disclosure in the Applicant’s specification to what the servers and processors are comprised of, so by broadest reasonable interpretation, the servers and processors are generic servers and processors as they are known in the art. As such, the servers, processors, communications network, and database are generic components that are merely being leveraged to implement the abstract idea on a computing environment. The claims are clearly directed to the abstract idea of consolidating and offering products from multiple merchants from a single location.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving current information…, etc.), performing repetitive calculations (aggregating a body of information…, etc.), and storing and retrieving information in memory (updating a database…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-9 and 11-25 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for aggregating and selling products from a plurality of merchants on a single platform. Thus, each of claims 2-9 and 11-25 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-9 and 11-25 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crepps (US 20200160427 A1).

Regarding Claim 1: Crepps discloses a method comprising:
receiving over a communications network at a central server current information representing units of inventory of one or more identified products available at two or more competitor merchants and corresponding prices of the products; Crepps discloses receiving merchant data from the merchant computing devices from different merchants (Crepps: [0052]; see also: [0004]; [0020]; [0025]; [0090]).
updating a database based on the received information; Crepps discloses storing received merchant data in a central location in real time (Crepps: [0052]; see also: [0004]; [0025]; [0025]; [0091]).
aggregating from the database a body of information representing a marketplace for units of one or more identified products, the units of a given product being available at two or more the competitor merchants at different prices; Crepps discloses matching the product request and determining all the matched data (Crepps: [0056-0058]; see also: [0027-0035]).
from the central server over communication network, sending the body of information representing the marketplace for presentation as an online marketplace on a site; Crepps discloses displaying the matched data to the user (Crepps: [0059]; see also: [0026-0027]).
the online marketplace or the site also enabling a customer to engage in a purchase transaction for any of the units of the product from any of the two or more competitor merchants without leaving the site. Crepps discloses the user being able to purchase multiple items from multiple different merchants using a single integrated website (Crepps; [0051]; see also: [0018]; [0026]; [0037]; [0062]).

Regarding Claim 2: Crepps discloses the limitations of claim 1 above.
Crepps further discloses at least one of the competitor merchants maintained a physical presence at a location. Crepps discloses filtering merchants by distance from the user device location or a specified location (Crepps: [0029-0030]; see also: [0055]). Being able to filter by distance shows that the merchants are physically located in a store.

Regarding Claim 3: Crepps discloses the limitations of claim 1 above.
Crepps further discloses including in the database, information about the purchase transaction. Crepps discloses aggregating the transaction data (Crepps: [0023]; see also: [0051]; [0071]).

Regarding Claim 5: Crepps discloses the limitations of claim 1 above.
Crepps further discloses selecting the one or more identified products based on relationships of products to one or more brands. Crepps discloses identifying products that are of the same brand, but different size, or a similar brand when determining match information (Crepps: [0034]; see also: [0059]; [0061]; [0078]).



Regarding Claim 7: Crepps discloses the limitations of claim 1 above.
Crepps further discloses selecting the one or more identified products based on catalogs of products of one or more of the competing merchants. Crepps discloses receiving merchant data, including product information, which would be catalog information of the merchant (Crepps; [0025]; see also: [0023]).

Regarding Claim 8: Crepps discloses the limitations of claim 1 above.
Crepps further discloses sending the body of information representing the marketplace comprises sending data from which the online marketplace can be presented in association with existing user interface elements of the site. Crepps discloses displaying and providing the products from the different merchants in a single integrated website, such as in a list view of matched products (Crepps: [0018]; see also: [0033]; [0051]; [0059]).

Regarding Claim 9: Crepps discloses the limitations of claim 1 above.
Crepps further discloses sending the body of information representing the marketplace for presentation as an online marketplace comprises sending the body of information to a site of one or more of the competitor merchants. Crepps discloses sending the body of information representing the marketplace for presentation as an online marketplace comprises sending the body of information to a site of one or more of the competitor merchants. Crepps discloses transmitting the merchant and product selection data to the merchant computing devices (Crepps: [0037]; see also: [0066]).

Regarding Claim 12: Crepps discloses the limitations of claim 1 above.
Crepps further discloses the body of information representing the marketplace is sent for presentation as an online marketplace on a site or a brand associated with the one or more identified products. Crepps discloses sending the merchant selection data to the merchant, and instructs the merchant computing devices to display the merchant selection data (Crepps: [0066-0067]).
Regarding Claim 13: Crepps discloses the limitations of claim 1 above.
Crepps further discloses the body of information representing the marketplace is updated in real time as the current prices or units of inventory of the merchants change. Crepps discloses constantly updating information from the merchant in real time, including product information such as inventory and prices (Crepps: [0025]; [0020]; see also: [0052]; [0063]).

Regarding Claim 14: Crepps discloses the limitations of claim 1 above.
Crepps further discloses receiving of the current information comprises receiving the information from computer processes running at or in association with point of sale systems of the two or more competitor merchants. Crepps discloses where the merchant computing devices may be a POS system (Crepps: [0047]; see also: [0071]).

Regarding Claim 15: Crepps discloses the limitations of claim 1 above.
Crepps further discloses at least one of the competitor merchants has a physical presence, the purchase transactions is for a unit of the product available at a location of the physical presence, and the unit of the product is to be picked up by or delivered to the customer from the location. Crepps discloses merchant locations being a distance away from the customer location, and the products being available for shipping or pick-up (Crepps: [0029]; [0041]; see also: [0067]).

Regarding Claim 16: Crepps discloses the limitations of claim 1 above. 
Crepps further discloses enabling a customer to engage in a purchase transaction with any of the two or more competitor merchants comprises exposing to the customer features of a purchase transaction facility of the merchant. Crepps discloses generating authorization messages to the merchant’s payment processor or issuing bank, and allowing users to log in to a digital wallet on the marketplace website (Crepps: [0075]; [0091]).


Regarding Claim 17: Crepps discloses the limitations of claim 1 above.
Crepps further discloses enabling a customer to engage in a purchase transaction with any of the two or more competitor merchants comprises the central server acting as an intermediary for the purchase transaction between the customer and the merchant. Crepps discloses send the product/merchant selection information to the merchants and the payment processor associated with an authorizing party to complete the transactions (Crepps: [0037]; see also: [0018]; [0026]; [0051]; [0062]; [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable by Crepps (US 20200160427 A1) in view of Zeldin (US 20190005575 A1).

Regarding Claim 4: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach including in the database, information about activities of the customer at the site other than engagement in the purchase transaction. Notably, however, Crepps does disclose storing product request information (Crepps: [0027]).
To that accord, Zeldin does teach including in the database, information about activities of the customer at the site other than engagement in the purchase transaction. Zeldin teaches tracking user action on the internet, such as viewing webpages, engaging content, and other patterns of shopping (Zeldin: [0027-0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the information about activities of customers to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to serve better content to the user and track results of targeted advertising campaigns (Zeldin: [0029]).

Regarding Claim 18: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach receiving information about activities of the customer on the online marketplace or the site with respect to one of the identified products, and at the central server, correlating the information about the activities about units of the identified product of the brand available at the two or more merchants. Notably, however, Crepps does disclose matching similar products to a product request by the user (Crepps: [0034]).
To that accord, Zeldin does teach receiving information about activities of the customer on the online marketplace or the site with respect to one of the identified products, and at the central server, correlating the information about the activities about units of the identified product of the brand available at the two or more merchants. Zeldin teaches receiving information regarding the user activity and linking the activity information to products of interest and content shown on the website (Zeldin: [0027-0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the receiving of activity information and correlating the information with identified products to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to determine conversion rates associated with content items (Zeldin: [0029]).




Regarding Claim 19: Crepps in view of Zeldin discloses the limitations of claim 18 above.
Crepps does not explicitly teach sending the information about activities of the customer to a brand associated with the one of the identified products. Notably, however, Crepps does disclose sending the selected product information to the merchant device (Crepps: [0037]).
To that accord, Zeldin does teach sending the information about activities of the customer to a brand associated with the one of the identified products. Zeldin teaches reporting results of the advertising to the third party system, which includes publishing users (the brand) (Zeldin: [0029]; see also: [0004]; [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the sending of the customer activity information to the brand to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to track results of targeted advertising campaigns (Zeldin: [0029]).

Regarding Claim 20: Crepps discloses the limitations of claim 1 above.
Crepps further discloses sending information about activities of the customer to one or more of the merchants. Notably, however, Crepps does disclose sending the selected product information to the merchant device (Crepps: [0037]).
To that accord, Zeldin does teach sending information about activities of the customer to one or more of the merchants. Zeldin teaches reporting the results of the advertising to the third party system, which can also be businesses or organizations (Zeldin: [0029]; see also: [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the sending of the customer activity information to the merchant to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to track results of targeted advertising campaigns (Zeldin: [0029]).



Regarding Claim 21: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach a method comprising: 
receiving over the communication network at the central server, information about a context of the purchase transaction,
the information about the context including at least one of an identity of a customer who engaged in the purchase transaction, a reason for the purchase transaction, a context of the purchase transaction, or a method by which the purchase transaction was effected.
Notably, however, Crepps does disclose the identification of a user device seeking to process a transaction (Crepps: [0050]).
To that accord, Zeldin does teach a method comprising: 
receiving over the communication network at the central server, information about a context of the purchase transaction, 
the information about the context including at least one of an identity of a customer who engaged in the purchase transaction, a reason for the purchase transaction, a context of the purchase transaction, or a method by which the purchase transaction was effected.
Examiner notes that the Applicant recites or in the claim. Zeldin teaches receiving purchase context information, such as information identifying the user by the user’s UID or contact information (Zeldin: [0028]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have included the information representing the identity of the user to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to serve better content and targeting of products to the specific user (Zeldin: [0029]).

Regarding Claim 22: Crepps in view of Zelding discloses the limitations of claim 21 above.
Crepps further discloses receiving over the communication network at the central server, information about the purchase transaction including at least one of the identified product of the brand, the merchant from which the purchase was made, and a time when the purchase was made. Crepps discloses the transaction data including product data of purchased item, including brand, the merchant identifier, and a time and date of transaction (Crepps: [0021]; see also: [0071]).

Regarding Claim 23: Crepps in view of Zeldin discloses the limitations of claim 22 above.
Crepps further discloses matching information about the purchase transaction with the corresponding information about the context of the purchase transaction to produce composite information including at least some of the information about the purchase transaction and at least some of the information about the context of the purchase transaction. Crepps discloses transaction data with various information of the transaction, including user and merchant identifiers and product information (Crepps: [0021]).

Regarding Claim 24: Crepps in view of Zeldin discloses the limitations of claim 24.
Crepps further discloses sending the composite information over a communication network from the central server for use in market analysis. Crepps discloses analyzing transaction data to identify product identifiers and merchant identifiers associated with product identifiers (Crepps: [0050]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Crepps (US 20200160427 A1) in view of Raviv (US 20200202408 A1).

Regarding Claim 6: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach selecting the one or more identified products based on relationships of products to activities of the customer on the site. Notably, Crepps does disclose identifying products based on a product request by the user (Crepps: [0033]).
To that accord, Raviv does teach selecting the one or more identified products based on relationships of products to activities of the customer on the site. Raviv teaches using data such as user interaction with content and user browsing history to identify products to recommend to a user (Raviv: [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the selecting of products based on relationships of products to activities of the customer to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to provide more accurate and relevant products to the users (Raviv: [0039]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable by Crepps (US 20200160427 A1) in view of Sapugay (US 20140297456 A1).

Regarding Claim 10: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach sending the body of information representing the marketplace for presentation as an online marketplace comprises sending a widget to be embedded on a site. Notably, however, Crepps does disclose presenting items in a list from multiple merchants (Crepps: [0059]).
However, Sapugay does teach sending the body of information representing the marketplace for presentation as an online marketplace comprises sending a widget to be embedded on a site. Sapugay teaches embedding a virtual storefront widget on a webpage to provide a list of products available (Sapugay: [0031]; see also: [0009]; [0038]; [0043]; [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the embedding of a widget on a site to present an online marketplace to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to allow the customer to purchase products without having to visit a specific web address (Sapugay: [0005]).
Regarding Claim 11: Crepps in view of Sapugay discloses the limitations of claim 10 above.
Crepps further discloses user interface elements enabling a user to navigate, sort, filter, and view available units of a given product and corresponding prices at the two or more competitor merchants. Crepps discloses send product requests and filter products by various criteria, the product information displayed including price and inventory quantity (Crepps: [0059]; [0020]; [0029]).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable by Crepps (US 20200160427 A1) in view of Lentz (US 20180365723 A1).

Regarding Claim 25: Crepps discloses the limitations of claim 1 above.
Crepps does not explicitly teach the online marketplace or the site comprising an online site of a brand. 
However, Lentz does teach the online marketplace or the site comprising an online site of a brand. Lentz teaches a marketplace platform that can include affiliate provider platforms and include products and services through brand websites (Lentz: [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the marketplace comprising an online site of a brand to the invention of Crepps. One of ordinary skill in the art would have been motivated to do so in order to be able to make comparisons of products on different websites and view them from one website (Lentz: [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 20170193507 A1): Jones discloses a system for an aggregator server to allow product offerings to be purchased form multiple merchants from a single web portal, where the merchants can upload their own web pages modified to ensure that the web pages navigated by a customer stay on the pages hosted by the aggregator server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625